DETAILED ACTION

Status of Claims

This action is in reply to the Pre-Appeal Brief Panel Decision filed on November 18, 2022.  This case has been re-opened.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are currently pending and have been examined.
	Response to Arguments
Applicant’s arguments have been considered, but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 9-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2019/0034897 A1) in view of Cordova (US 2018/0225647 A1), further in view of Barkan (US 2009/0272810 A1).

Claim 1

Gao discloses the following limitations:

A computer-implemented method for training a neural network, the method comprising: receiving, at one or more processors, image scan data, wherein the image scan data is collected from an object in a scan area and wherein the image scan data is of an indicia on the object; (see at least paragraphs 0023-0024).

identifying, at the one or more processors, from the received image scan data, a decode event corresponding to a determination of identification data associated with the indicia; (see at least paragraphs 0022-0024-convert or decode the symbols into information such as merchandise’s origin, price, type, location, expiration date, etc).


Gao in at least paragraph 0023 discloses that the barcode scanner in conjunction with the image recognition sensors are used to facilitate the image data collection process.  Gao does not explicitly disclose the following limitation, however Cordova does:

responsive to identifying the decode event, collecting, at the one or more processors, a sequence of images of the object in the scan area (see at least paragraph 0026).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in Cordova and Gao in order to provide systems and methods to assist a cashier or other store employee (Cordova paragraph 0005).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

	Furthermore Gao discloses the following limitations:

and identifying, at the one or more processors, an image of interest from among the sequence of images of the object, the image of interest corresponding to the decode event; and (see at least figure 4 and paragraphs 0023-0024, 0030-collect one or more images of the merchandise...real time data analysis including segmentation, object detection, tracking, recognition, extracting features for classification or the like).

storing the image of interest in an image set for use by the neural network for object detection (see at least paragraphs 0024-0025).

Also, Barkan in at least paragraph 0024 and claim 6 evidences that as part of image processing, identifying an image of interest from among a sequence of images, where the image of interest corresponds to a decoding event is conventional in the art. Selecting an image of interest, discarding images, image classification, extracting features and image segmentation are conventional image analysis/processing techniques.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Gao/Cordova with the teachings on Barkan in order to improve efficiency (Barkan paragraph 0043).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 2

Furthermore, Gao discloses the following limitations:

further comprising:

identifying, at the one or more processors, the image of interest and a plurality of bounding images from among the sequence of images of the object; and storing the bounding images in the image set for use by the neural network (see at least paragraphs 0023- 0025).

Claim 3

Furthermore, Gao discloses the following limitations:

wherein the bounding images comprise a preceding and/or a succeeding set of images from among the sequence of images of the object (see at least paragraphs 0023-0025). 

Claim 4

Furthermore, Gao discloses the following limitations:

wherein identifying the image of interest from among the sequence of images of the object, further comprises:

identifying, at the one or more processors, a region of interest within the image of interest; truncating, at the one or more processors, the image of interest to form a training image from the image of interest; and storing the training image in a training image set for use by the neural network. (see at least paragraphs 0023-0025-collect one or more images of the merchandise...real time data analysis including segmentation, object detection, tracking, recognition or the like...training various neural network models based at least on images received..).

Claim 5

Furthermore, Gao discloses the following limitations:

further comprising: determining imaging characteristic data corresponding to (1) a physical characteristic of an imager capturing the plurality of images of the object,

(ii) a physical characteristic of object in the scan area, and/or (see at least paragraphs 0024-extract merchandise features and paragraph 0028-location).

(iif) a physical characteristic of the object obtained from the image scan data; identifying, at the one or more processors, the region of interest within the image of interest based on the determined imaging characteristic data; (see at least paragraphs 0023-0025).

and truncating the image of interest to form the training image as an image of the object corresponding to the region of interest such that the training image is a truncation of the image of interest. (see at least paragraphs 0023-0025).

Claim 6

Furthermore, Gao discloses the following limitations:

wherein the physical characteristic of the imager is a field of view of the imager. (see at least paragraphs 0020 and 0023-0025).

Claim 9

Furthermore, Gao discloses the following limitations:

wherein the physical characteristic of the object is a location of the indicia on the object obtained from the image scan data (see at least paragraph 0028).

Claim 10

Furthermore, Gao discloses the following limitations:

wherein the physical characteristic of the object is an outer perimeter of the object (see at least paragraphs 0017 and 0025).


Claim 11

Furthermore, Gao discloses the following limitations:

wherein physical characteristic of the object obtained from the image scan data is a pixels per module of the indicia (see at least paragraphs 0025 and 0030).

Claim 12

Furthermore, Gao discloses the following limitations:

wherein physical characteristic of the object is a tilt of the image scan data, as determined from analyzing the pixels per module of the indicia across the sequence of images. (see at least paragraphs 0025 and 0030).

Claim 13

Furthermore, Gao discloses the following limitations:

further comprising:

storing, along with the training image in the image set, truncation data identifying (1) the physical characteristic of the imager used to form the training image, (11) the physical characteristic of object in the scan area used to form the training image, and/or (iti) the physical characteristic object obtained from the image scan data used to form the training image (see at least paragraphs 0023-0025).


Claim 14

Furthermore, Gao discloses the following limitations:

further comprising:

decoding the indicia identified from the received image scan data and determining a product associated with decoded indicia; (see at least paragraphs 0023-0025). 

analyzing the image of interest and determining a product associated with the image of interest; and (see at least paragraph 0025).

comparing the product associated with the decode indicia to the product associated with the image of interest and when the comparison results in a match, storing the image of interest in the image set and when the comparison results in a non-match preventing the storing of the image of interest in the image set (see at least paragraphs 0024-0025). 

Claim 15

Furthermore, Gao discloses the following limitations:

further comprising: decoding the indicia identified from the received image scan data and determining a product associated with decoded indicia; analyzing the image of interest and determining a product associated with the image of interest; (see at least paragraphs 0023- 0025).

and comparing the product associated with the decode indicia to the product associated with the image of interest and when the comparison results in a match, storing the image of interest in the image set (see at least paragraphs 0024-0025).

and when the comparison results in a non-match the storing of the image of interest in a theft-monitoring image set (see at least paragraphs 0023-0025 and 0027-0028).

Claim 16

Furthermore, Gao discloses the following limitations:

further comprising: analyzing at least one of the sequence of images of the object and determining a product associated with the image of interest by identifying and decoding an indicia in the at least one of the sequence of images. (see at least paragraphs 0023- 0025).


Claim 17

Furthermore, Gao discloses the following limitations:

further comprising: analyzing at least one of the sequence of images of the object and determining if the at least one of the sequence of images contains more than one indicia; (see at least paragraphs 0022 and 0023-0025).

and when the at least one of the sequence of images does not contain more than one indicia storing the image of interest in the image set, and when the at least one of the sequence of images contains more than one indicia preventing the storing of the image of interest in the image set. (see at least paragraphs 0022 and 0023-0025).

Claim 18

Furthermore, Gao discloses the following limitations:

further comprising:

analyzing the image of interest and determining if the image of interest contains more than one object; (see at least paragraph 0028).

and when the image of interest does not contain more than one object storing the image of interest in the image set, and when the image of interest contains more than one object preventing the storing of the image of interest in the image set. (see at least paragraphs 0017, 0023-0025 and 0028).

Claim 19

Furthermore, Gao discloses the following limitations:

further comprising: collecting the sequence of images of the object in the scan area ata plurality of different fields of view of the imager; in response to identifying the image of interest corresponding to the decode event, (see at least paragraph 0024).

determining a default field of view as the default field of view corresponding to the image of interest; and storing subsequent image of interest captured in the default field of view in the image set for use by the neural network. (see at least paragraphs 0024-0025). 

Claim 20

Furthermore, Gao discloses the following limitations:

further comprising: not storing subsequent image of interests captured in a field of view different than the default field of view. (see at least paragraphs 0023-0025).

Claim 21

Furthermore, Gao discloses the following limitations:

wherein identifying the image of interest from among the sequence of images of the object, further comprises: identifying, at the one or more processors, a region of interest within the image of interest; (see at least paragraph 0024).

identifying an anomaly present in the region of interest; determining an amount of the anomaly present in the region of interest (see at least paragraphs 0027-0028-deformable template matching based methods and 0030-image analysis method).

and determining if the amount of the anomaly present in the region of interest exceeds a threshold value; and (see at least paragraphs 0027-0028-similarity measures).

when the amount of the anomaly exceeds the threshold value preventing storage of the image of interest in the image set (see at least paragraphs 0027-0028). 




Claim 22 

Furthermore, Gao discloses the following limitations: further comprises capturing the image scan data of the object and capturing the sequence of images of the object using a camera imager (see at least paragraphs 0023-0025). 

Claim 23 

Furthermore, Gao discloses the following limitations: further comprises capturing the image scan data of the object using a scanner and capturing the sequence of images of the object using an imager (see at least paragraphs 0023-0025). 

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2019/0034897 A1) in view of Cordova (US 2018/0225647 A1), further in view of Barkan (US 2009/0272810 A1) further in view of He (US 2015/0054959 A1).






Claim 7 

Gao in at least paragraph 0020 discloses a variety of scanners, but does not discloses bi-optic scanners. However, He does: wherein the imager is a tower imager of a bi-optic scanner (see at least paragraph 0036 and figure 1). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply a bi-optic scanner into the combination above because it is just one type of scanner from a variety of scanners and for improvements to image-based checkouts (He paragraph 0001). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity. 









Claim 8 

Gao in at least paragraph 0020 discloses a variety of scanners, but does not discloses bi-optic scanners. However, He does: wherein the imager is a platter imager of a bi-optic scanner (see at least paragraph 0036 and figure 1). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply a bi-optic scanner into the combination above because it is just one type of scanner from a variety of scanners and for improvements to image-based checkouts (He paragraph 0001). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Wang (JP2012194973A) in at least paragraphs 0013-0016 discloses an imager-based terminal comprising a bi-optic scanner. 




	Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISSE Y ORTIZ ROMAN whose telephone number is (571)270-5506. The examiner can normally be reached Monday-Thursday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENISSE Y ORTIZ ROMAN/Examiner, Art Unit 3687    
                                                                                                                                                                                                    /NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687